Citation Nr: 0322731	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  03-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a right wrist 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1956 to July 1958.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, which, in pertinent part, 
declined to reopen a claim of service connection for 
residuals of a right wrist injury, finding that new and 
material evidence had not been received.  In April 2003, the 
veteran appeared at a Travel Board hearing at the RO before 
the undersigned, a transcript of which is of record.  

In the June 2002 decision, the RO also denied the veteran's 
claims of service connection for right hand and right elbow 
disorders.  The veteran's notice of disagreement with the 
June 2002 decision may reasonably be construed as a notice of 
disagreement with all the issues decided in that 
determination.  At the April 2003 Travel Board hearing, the 
veteran expressed that his June 2002 notice of disagreement 
was intended to initiate an appeal of all the issues 
adjudicated in the June 2002 RO decision.  That matter will 
be addressed in a remand which follows this decision.  


FINDINGS OF FACT

1.  Finding essentially that new and material evidence had 
not been received, an unappealed December 1999 RO decision 
declined to reopen a claim of service connection for 
residuals of a right wrist injury that had previously been 
denied on the basis that there was no evidence to support the 
veteran's contention that he sustained a right wrist injury 
in service.  

2.  Evidence received since the December 1999 decision tends 
to show that the veteran has residuals of a right wrist 
injury and to relate such disability to service, bears 
directly and substantially on the claim at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the December 1999 RO decision is new 
and material, and the claim of service connection for 
residuals of a right wrist injury may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have now been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  In regard to the threshold matter of 
whether new and material evidence has been received to reopen 
the claim, all applicable provisions of the VCAA and 
implementing regulations are satisfied.  In an April 2002 
letter, and in an August 2002 statement of the case (SOC), 
the veteran was notified what evidence he needed to submit in 
order to substantiate his claim, and what evidence VA would 
obtain.  The letter and SOC cited the changes in the law 
brought about by the VCAA and implementing regulations; they 
clearly explained that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Background

Service connection for residuals of a right wrist injury was 
denied in 1993 (the exact month is not clear from the 
record).  The RO (relying on a rebuilt claims folder as it 
was determined that the veteran's service medical records 
were lost in a 1973 fire at the National Personnel Records 
Center (NPRC)) found that there was no objective evidence to 
establish that the veteran sustained a right wrist injury in 
service.  The veteran did not appeal the 1993 decision.  
In December 1999, the RO declined to reopen the claim of 
service connection for residuals of a right wrist injury, 
finding that new and material evidence had not been received.  
The veteran did not appeal that determination, and it is the 
last final decision of record on the matter of service 
connection for residuals of a right wrist injury.  

Evidence of record in December 1999 included reports 
indicating that the RO made numerous attempts to obtain the 
veteran's service medical records and other evidence 
pertinent to his claim.  The NPRC responded in July 1993 that 
"all records, if any, in our custody regarding this subject 
were lost in the fire in July 1973."  

Postservice medical evidence includes private health care 
records showing treatment the veteran received since October 
1991 for right wrist and hand disorders.  A February 1992 
surgical report shows diagnosis of right carpal metacarpal 
arthritis and boss, and right carpal tunnel syndrome with 
recurrent and flexor tenosynovitis.  In that month, the 
veteran underwent right thumb metaphalangeal joint 
arthrodesis; a right carpal metacarpal boss excision; right 
carpal tunnel decompression and flexor tenosynovectomy; and 
right ulnar tunnel decompression.  The records are negative 
for an opinion specifically relating any right wrist disorder 
to the veteran's service.  

In a July 1999 personal hearing before a hearing officer at 
the RO, the veteran recounted that he sustained a right wrist 
injury in service when he fell while playing baseball, and 
his "whole hand just crumbled" when he tried to break the 
fall with his right hand.  He testified that he was treated 
at William Beaumont Army Medical Center on Fort Bliss, where 
his right arm and hand were placed in a cast which the 
veteran allegedly wore for approximately one year.  He also 
reported postservice medical care he received at VA medical 
facilities and private physicians.  

Subsequent to the hearing, the RO requested medical records 
from William Beaumont Army Medical Center, and was informed 
by that facility that the veteran's records had been 
transferred to the NPRC.  The RO made additional, but 
unsuccessful attempts to obtain the veteran's records from 
the NPRC.  
Evidence received subsequent to the December 1999 RO decision 
is as follows:

?	Additional private medical records (dated through May 
2000) indicating the veteran has been followed by 
private physicians for treatment of right wrist 
disorders.  A November 1994 surgical report shows that 
the veteran underwent right wrist arthrodesis with K 
wire fixation and local bone graft, and right ulnar 
nerve decompression and submuscular transposition at the 
elbow.  In the surgical record, the surgeon noted that 
the veteran "has had longstanding arthritis of the 
right wrist."  

?	Affidavits received in May 2002, wherein the veteran's 
brothers stated that they each recalled seeing that the 
veterans right hand and arm were in a cast while on a 
period of leave from service during his active duty.  
They stated that the veteran wore the cast for 
approximately one year, and he had told his family that 
he sustained the right wrist injury while he was on 
active duty.  

?	A transcript of the April 2003 Travel Board hearing, at 
which the veteran reiterated that he sustained a right 
wrist injury in service when, while playing baseball, he 
tried to break a fall with his right hand.  He testified 
that he had been receiving Social Security disability 
benefits since 1976 for injuries he sustained in a work-
related accident in 1974.  He reported that he received 
medical treatment in 1974 at the UCLA Medical Center, 
Cedar Sinai Medical Center, and Bratman Memorial 
Hospital in Los Angeles.  

?	Written statements from the veteran, wherein he 
reiterates that service connection is warranted for 
residuals of a right wrist fracture.  








Legal Criteria and Analysis

As a preliminary matter, the Board notes that some of the 
veteran's service records are unavailable as they were 
possibly destroyed by a fire at the NPRC in 1973.  The Board 
is aware that in such a situation it has a heightened duty to 
assist the veteran in developing his claim, to include 
searching for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
evidence of record reflects, and the Board is satisfied, that 
the RO has attempted to locate additional pertinent evidence 
regarding the veteran's military service.  The analysis set 
forth below was undertaken pursuant to the duties and 
obligations set forth in Cuevas and O'Hare.

As noted above, the veteran's application to reopen the claim 
of entitlement to service connection for a psychiatric 
disorder was last finally denied by the RO in December 1999.  
That decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Generally, when a claim is disallowed, it may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  Id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  The Board notes that the regulation regarding 
new and material evidence was recently amended.  38 C.F.R. § 
3.156(a) (2002).  This amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  Because the 
veteran's request to reopen his claim of entitlement to 
service connection for a residuals of a right wrist injury 
was filed in May 2002, the amended regulation is applicable 
to this claim.  Under the amended version of 38 C.F.R. 
§ 3.156(a), "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2002).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The Board finds that evidence added to the record since the 
December 1999 rating decision was not previously of record, 
is relevant, and is so significant that it must be considered 
to decide fairly the merits of the claim of service 
connection for residual of a right wrist injury.  The claim 
was denied previously essentially based on a finding that 
there was no competent (medical) evidence establishing a 
relationship between the veteran's current right wrist 
disorder and service.  Now the medical evidence shows that 
the veteran's right wrist disorder is "longstanding," and 
additional evidence (in the form of statements by the 
veteran's brothers) indicating that the veteran clearly 
sustained a right wrist injury in service.  While the 
veteran's brothers are not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education 
(such as medical nexus), see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), they are competent to establish that the 
veteran's right hand and arm were in a cast for some period 
of time during service, thereby reasonably indicating that he 
sustained an injury to his right upper extremity while on 
active duty.  This evidence is "new" inasmuch as it was not 
previously submitted to agency decisionmakers, and it is 
"material" inasmuch as by itself, or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim.  The evidence 
is not redundant of the evidence of record at the time of the 
last prior final denial, and it raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Thus it is new and material, and the claim may be 
reopened.


ORDER

The appeal to reopen a claim of service connection for 
residuals of a right wrist injury is granted.  


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) is invalid because in conjunction with 38 C.F.R. § 
20.1304,it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C.A. § 7104(a).  

Since the claim of service connection for residuals of a 
right wrist injury is now reopened, VA has a further duty to 
assist the veteran is development of his claim.  As noted, 
there is no relevant service medical evidence in this case, 
and postservice medical records show treatment, including 
surgery, for a right wrist disorder.  

The record also suggests that the veteran has received, or 
currently receives, disability benefits from the Social 
Security Administration (SSA).  While the record is not 
entirely clear as to the truth of that fact, there is no 
indication that pertinent records have been requested from or 
furnished by the SSA.  Such decision and the medical evidence 
relevant thereto, while not controlling for VA 
determinations, may certainly be pertinent in this case.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The postservice records do not indicate that any physician 
reviewed the claims folder, i.e., the veteran's medical 
history, prior to the most recent diagnoses of a right wrist 
disorder.  Because the evidence in this case records lacks a 
medical nexus opinion based on review of the entirety of the 
evidence, VA examination for the purpose of obtaining an 
opinion on the etiology of the veteran's current right wrist 
disorder is warranted.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a  failure to report for a 
scheduled VA medical examination, and provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, (1) in an original compensation 
claim, the claim shall be rated based on the evidence of 
record; (2) in any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655. 

Regarding the veteran's disagreement with the June 2002 
decision denying service connection for right hand and right 
elbow disorders, the Board notes that when there has been an 
RO adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  Pursuant to the provisions of 
38 C.F.R. § 19.9(a) (2002), if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case to the AOJ for the 
necessary action.  As is the case here, if a claim has been 
placed in appellate status by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for any 
right wrist disorder from 1958 to the 
present, then obtain records of such 
treatment from all sources identified.  
Specifically, the RO should obtain 
records of medical care at UCLA Medical 
Center, Cedar Sinai Medical Center, 
and/or Bratman Memorial Hospital in Los 
Angeles, as referred to by the veteran at 
the April 2003 Travel Board hearing.  As 
he indicated at the hearing, said records 
may be in his possession.  If any such 
records do not exist or cannot be 
obtained, a notation to that effect 
should be included in the claims file.  

2.  The RO should obtain from the SSA the 
records pertinent to his claim for Social 
Security disability benefits, as well as 
the medical records relied on concerning 
that claim.  38 U.S.C.A. § 5106.  

3.  After the above is completed, the RO 
should arrange for the veteran to be 
afforded an examination by an orthopedist 
to determine whether he has a right wrist 
disorder and whether it is, as likely as 
not, related to service.  The claims file 
must be made available to, and reviewed 
by, the examiner in conjunction with the 
examination.  Based on review of the 
record, including service medical 
records, and examination of the veteran, 
the examiner should provide a diagnosis 
for any current right wrist disorder the 
veteran has, and opine whether it is at 
least as likely as not that such disorder 
is related to and/or consistent with the 
right wrist injury in service as 
described by the veteran.  The examiner 
must explain the rationale for any 
opinion given.  

4.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issues of 
service connection for a right hand 
disorder and a right elbow disorder.  The 
veteran should also be advised that to 
perfect his appeal regarding service 
connection for right hand and right elbow 
disorders, he must submit a timely 
substantive appeal.  

5.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim of service connection for 
residuals of a right wrist injury in 
light of all evidence added to the record 
since their last previous review of the 
claim.  If the claim remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.




	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



